DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on May 11, 2021, for the application with serial number 14/866,505.

Claims 1, 3-6, and 9 are amended.
Claims 1-25 are pending.

Interview
The Examiner acknowledges the interview conducted on May 3, 2021, in which proposed amendments were discussed.  
Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not recite a category of abstract idea.  The Examiner respectfully disagrees.  As explained in the rejection, below, the claims are directed to determining an event recommendation, which falls within the abstract idea category of ‘certain methods of organizing human activity.’  Specifically, the claims recite steps for managing personal behavior related to data input, data manipulation, and data reporting for recommending events to an individual.  
The Applicant additionally contends that the claims are subject matter eligible in light of DDR Holdings.  In response, the Examiner points out that the MPEP and the PEG, case law, are the references used by the Office for subject matter eligibility analysis.  Essentially, the Applicant submits that the claims solve a problem that is rooted in computer technology.  The Examiner respectfully disagrees, because ‘determining an event recommendation’ is not rooted in computer technology.  The Applicant contends that the claims recite a solution for preserving 
The Applicant further contends that the claims provide a practical application of an abstract idea by increasing accuracy and efficiency of sharing preferences.  See Remarks p. 19.  The Examiner respectfully disagrees.  No apparent improvement to accuracy and/or efficiency is recited in the claims.  The claims merely receive an indication of what a user prefers, and then apply those preferences in order to satisfy the individual.  Providing recommendations to a user group is a business solution to a business problem.  Event planning is a method for organizing human activity related to events.  
The Applicant further contends that the claims amount to significantly more than an abstract idea because the method could not be performed by a generic computer.  See Remarks pp. 21-22.  In response, the Examiner points out that only generic computer hardware is recited in the claims.  See independent claims 1, 9, and 16; reciting a computing device; computer readable medium; and apparatus with a processor and memory).
The rejection of the claims for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of the claims as being obvious over Schwendimann in view of Ganesh, Akutagawa, Jain and Michel; contending that Michel only allows selection of a timespan of two or more consecutive days.  For support, the Applicant points to Fig. 4 of Michel.  See Remarks p. 24.  However, Michel explains in cited ¶[0032] that the user interface 
The Finkelstein reference is no longer cited in the rejection of claim 3.  The Applicant’s arguments with respect to the Finkelstein reference are moot. 
The rejection of the dependent claims stands for falls with the rejection of the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-25 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-25 are all directed to one of the four statutory categories of invention, the claims are directed to determining an event recommendation (as evidenced by exemplary claim 1; “determining, by the one or more computing devices . . . an event recommendation), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computing device in claim 1; a computer readable medium in claim 9; and an apparatus with a processor and memory in claim 16). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer computing device in claim 1; a computer readable medium in claim 9; and an apparatus with a processor and memory in claim 16) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites: “one or more third preferences, of the event planning preferences, associated with a user that submitted event planning requests at more than a threshold frequency are weighted more than one or more second preferences associated with one or more other users that did not submit event planning requests at more than the threshold frequency”  This is not taught in the specification.  Specifically, a threshold frequency of event planning requests is not taught to cause one user to be weighted more than another user.  A 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 16, 17, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to Schwendimann et al. (hereinafter ‘SCHWENDIMANN’) in view of US 8,554,873 B1 to Ganesh (hereinafter ‘GANESH’), US 2015/0248651 A1 to Akutagawa et al. (hereinafter ‘AKUTAGAWA’), US 2014/0108333 A1 to Jain et al. (hereinafter ‘JAIN’), and US 2008/0115196 A1 to Michel et al. (hereinafter ‘MICHEL’).

Claim 1 (Currently Amended)
SCHWENDIMANN discloses a method, comprising: obtaining, by one or more computing devices (see ¶[0009] and Fig. 1; a wireless communication headset, a laptop or notebook computer), event planning preferences associated with two or more users (see ¶[0018]; events recommended are based on preference information for the user of the device and/or one or more of the identified participants), the event planning preferences including a first set of event planning preferences of a first user of the two or more users and a second set of event planning preferences of a second user of the two or more users (see again ¶[0018]; the .
SCHWENDIMANN does not specifically disclose, but GANESH discloses, wherein obtaining the event planning preferences associated with the two or more users includes inferring at least a first portion of the first set of event planning preferences based, at least in part, on at least one of a browsing history (see col 15, ln 7-26; browsing events used to predict interest) of the first user of the two or more users, or a search history of the first user of the two or more users (see col 15, ln 7-26; search history used to predict interest).
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  GANESH discloses customer event and attraction suggestions that are based on location, browsing history, and search history.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the recommendation information as taught by GANESH in the system executing the method of SCHWENDIMANN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
SCHWENDIMANN further discloses, determining, by the one or more computing devices (see ¶[0011]; the controller is embodied as a programmable processor), an event recommendation based, at least in part, on the event planning preferences (see again ¶[0018]; events recommended are based on preference information for the user of the device and/or one or more of the identified participants).
SCHWENDIMANN does not explicitly disclose, but AKUTAGAWA discloses, and associated weights, the associated weights including a first weight assigned to the first set of event planning preferences (see ¶[0073]; a weight for cola preferences) and a second weight assigned to the second set of event planning preferences (see ¶[0079]; children’s preferences .
SCHWENDIMANN discloses an event planner that uses preference information.  AKUTAGAWA discloses event planning that uses weighted preferences to provide event suggestions (see ¶[0032]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weighted preferences as taught by AKUTAGAWA in the system executing the method of SCHWENDIMANN with the motivation to provide suggestions for events.
SCHWENDIMANN does not explicitly disclose, but JAIN discloses, obtaining a privacy setting stored in association with the first user of the two or more users (see ¶[0065] and [0071]; a privacy editor enables users to edit their data privacy preference in the form of access privileges and permissions assigned to various user roles, in respect to at least event related information and calendar related information), wherein the privacy setting indicates a segment of a calendar of the first user of the two or more users that can be accessed by the second user of the two or more users in association with a group event planning process (see ¶[0065] and [0071]; a privacy editor enables users to edit their data privacy preference in the form of access privileges and permissions assigned to various user roles, in respect to at least event related information and calendar related information.  See also ¶[0009], [0153] and [0180]; online meet-up groups).
The combination of SCHWENDIMANN and JAIN does not explicitly disclose, but MICHEL discloses, wherein the segment of the calendar indicated by the privacy setting comprises a period of time, during each day of a plurality of days, defined by a starting time in each day and an ending time in each day, wherein the segment of the calendar indicated by the privacy setting comprises (i) a first period of time, during a first day of the plurality of days, defined by the starting time in the first day and the ending time in the first day and (ii) a second period of time, during a second day of the plurality of days, defined by the starting time in the second day and the ending time in the second day, wherein the first period of time in the segment of the calendar indicated by the privacy setting covers some but not all of the first day and the second period of time in the segment of the calendar indicated by the privacy setting covers some but not all of the second day (see ¶[0032] and Fig. 4; a calendar publishing interface with a time span selection and permissions that only sends relevant information instead of the entire calendar to other users.  Examiner Note: the claimed time ranges inside a day lie inside ranges disclosed by the prior art – publishing information for a span of one day up to 90 days - so a prima facie case of obviousness exists.  See MPEP §2144.05.  In a calendar, no unexpected results are achieved by operating in a smaller or more precise time range).
SCHWENDIMANN does not explicitly disclose, but JAIN discloses, determining information based, at least in part, on the segment of the calendar of the first user indicated by the privacy setting (see ¶[0185]-[0187] and [0108]; communicate event-related comments if allowed), wherein the information corresponds to one or more events in (j) the first period of time, during the first day, defined by the starting time in the first day and the ending time in the first day and (ii) the second period of time, during the second day, defined by the starting time in the second day and the ending time in the second day in the segment of the calendar indicated by the privacy setting (see again ¶[0185]-[0187] and [0108]; communicate event-related comments if allowed); and 
providing, by the one or more computing devices, (i) information pertaining to the event recommendation and (ii) the information determined based, at least in part, on the segment of the calendar of the first user indicated by the privacy setting to at least one computing device of the second user of the two or more users (see again ¶[0185]-[0187] and [0108]; communicate event-related comments if allowed);

SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  JAIN discloses an event-centric social networking platform that provides event recommendations based on user preferences information that is shared according to user edited privacy settings.  MICHEL discloses sharing calendar information using privacy settings that are applied for specific events for a specified time span.  It would have been obvious for one or ordinary skill in the art at the time of invention to include the time span as taught by MICHEL in the system executing the method of SCHWENDIMANN and JAIN with the motivation to implement privacy settings for only relevant calendar information (see MICHEL ¶[0032]).

Claim 16 (Previously Presented)
SCHWENDIMANN discloses an apparatus, comprising: a processor (see ¶[0011]; the controller is embodied as a programmable processor); and a memory (see ¶[0008]; a controller coupled to memory)  storing thereon instructions configured to: obtain event planning preferences associated with two or more users (see ¶[0018]; events recommended are based on preference information for the user of the device and/or one or more of the identified participants), the event planning preferences including a first set of event planning preferences of a first user of the two or more users and a second set of event planning preferences of a second user of the two or more users (see again ¶[0018]; the preference information is meant to .
SCHWENDIMANN does not specifically disclose, but GANESH discloses, wherein obtaining the event planning preferences associated with the two or more users includes inferring at least a first portion of the first set of event planning preferences (see col 15, ln 7-26; browsing events used to predict interest).
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  GANESH discloses customer event and attraction suggestions that are based on location, browsing history, and search history.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the recommendation information as taught by GANESH in the system executing the method of SCHWENDIMANN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
SCHWENDIMANN further discloses determine an event recommendation based, at least in part, on the event planning preferences (see again ¶[0018]; events recommended are based on preference information for the user of the device and/or one or more of the identified participants).
SCHWENDIMANN does not explicitly disclose, but AKUTAGAWA discloses,  and associated weights, the associated weights including a first weight assigned to the first set of event planning preferences (see ¶[0073]; a weight for cola preferences) and a second weight assigned to the second set of event planning preferences (see ¶[0079]; children’s preferences are stored in a separate database and are given less weight than the parent’s preferences.  See also ¶[0091] and [0094]; a weighting scheme is utilized such that the quality of a restaurant is given more weight than the proximity of the restaurant).

SCHWENDIMANN does not explicitly disclose, but JAIN discloses, obtain a privacy setting associated with the first user of the two or more users (see ¶[0065] and [0071]; a privacy editor enables users to edit their data privacy preference in the form of access privileges and permissions assigned to various user roles, in respect to at least event related information and calendar related information), wherein the privacy setting indicates a segment of a calendar of the first user of the two or more users that can be accessed by the second user of the two or more users in association with a group event planning process (see ¶[0065] and [0071]; a privacy editor enables users to edit their data privacy preference in the form of access privileges and permissions assigned to various user roles, in respect to at least event related information and calendar related information.  See also ¶[0009], [0153] and [0180]; online meet-up groups).
The combination of SCHWENDIMANN and JAIN does not explicitly disclose, but MICHEL discloses, wherein the segment of the calendar indicated by the privacy setting comprises a first period of time, during each day of a plurality of days, defined by a starting time in each day and an ending time in each day see ¶[0191] and Fig. 4; a calendar publishing interface with a time span selection and permissions that only sends relevant information instead of the entire calendar to other users.  Examiner Note: the claimed time ranges inside a day lie inside ranges disclosed by the prior art, so a prima facie case of obviousness exists.  See MPEP §2144.05.  In a calendar, no unexpected results are achieved by operating in a smaller or more precise time range).
 provide (i) information pertaining to the event recommendation and (ii) information determined based, at least in part, on the segment of the calendar of the first user indicated by the privacy setting to at least one computing device of at least one user of the two or more users (see ¶[0185]-[0187] and [0108]; communicate event-related comments if allowed);
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  JAIN discloses an event-centric social networking platform that provides event recommendations based on user preferences information that is shared according to user edited privacy settings.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the privacy settings as taught by JAIN in the system executing the method of SCHWENDIMANN with the motivation to ensure privacy for users.  
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  JAIN discloses an event-centric social networking platform that provides event recommendations based on user preferences information that is shared according to user edited privacy settings.  MICHEL discloses sharing calendar information using privacy settings that are applied for specific events for a specified time span.  It would have been obvious for one or ordinary skill in the art at the time of invention to include the time span as taught by MICHEL in the system executing the method of SCHWENDIMANN and JAIN with the motivation to implement privacy settings for only relevant calendar information (see MICHEL ¶[0032]).

Claim 17 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the apparatus as recited in claim 16.
wherein the instructions are configured to: obtain, via a graphical user interface, at least a second portion of the first set of event planning preferences see ¶[0018]; the one or more events recommended are based on preference information for the user of the device); and store the at least a second portion of the first set of event planning preferences in association with the first user of the two or more users (see ¶[0013]; the information about the participants is stored locally on the electronic device.  See also ¶[0019] and [0031]; some profile information may be stored locally on the communication device).

Claim 19 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the apparatus as recited in claim 16.
SCHWENDIMANN does not specifically disclose, but JAIN discloses, wherein the event recommendation is determined independent of the privacy setting (see abstract; the platform includes a recommendation module configured to generate a plurality of recommendations corresponding to the catalog offerings based on user behavioral patterns, user interests related information and user preference information).
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  JAIN discloses an event-centric social networking platform that provides event recommendations based on user preferences information that is shared according to user edited privacy settings.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the privacy settings as taught by JAIN in the system executing the method of SCHWENDIMANN with the motivation to ensure privacy for users.  

Claim 20 (Previously Presented)
the apparatus as recited in claim 16.
SCHWENDIMANN does not explicitly disclose, but AKUTAGAWA discloses wherein each set of event planning preferences indicates one or more of price preferences (see ¶[0042]; a high-end restaurant is suggested for a wealthy professional, and a more reasonably priced restaurant is recommended for a college student), travel distance preferences (see ¶[0077] and [0091]; a recommendation for lunch in close proximity), content preferences (see ¶[0037]; likes/dislikes submitted on youtube.com), content type preferences (see ¶[0074]; pop, rock, alternative, country, and jazz), entity preferences (see ¶[0029]; activity likes/dislikes), or event type preferences (see ¶[0087]; type of event/meeting).
SCHWENDIMANN discloses an event planner that uses preference information.  AKUTAGAWA discloses event planning that uses weighted preferences to provide event suggestions (see ¶[0032]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weighted preferences as taught by AKUTAGAWA in the system executing the method of SCHWENDIMANN with the motivation to provide suggestions for events.
SCHWENDIMANN further discloses wherein the event recommendation comprises one or more of a date, a time, a venue (see ¶[0021]; a venue may be recommended by name), a specific event, a type of event, a type of cuisine (see ¶[0021]; a particular restaurant type), specific content, a type of content, or a specific entity (see ¶[0030]; identify a tentative event in which a user may participate with an unknown entity at a tentative future time).

Claim 21 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the method as recited in claim 1.
comprising: determining the associated weights based, at least in part, on a type of a relationship between at least two users in a group comprising the two or more users, wherein the type of the relationship is determined based, at least in part, on at least one of (i) one or more contacts of at least one of the at least two users (see ¶[0172]; a contact who is a friend is weighted more heavily than a non-friend) or (ii) a user web page, of at least one of the at least two users, in a social network. 
SCHWENDIMANN discloses an event planner that uses preference information.  AKUTAGAWA discloses event planning that uses social networking information to weight preferences for event suggestions (see ¶[0032]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the social networking information as taught by AKUTAGAWA in the system executing the method of SCHWENDIMANN with the motivation to provide suggestions for events.

Claim 22 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the computer program product as recited in claim 15.
SCHWENDIMANN does not specifically disclose, but AKUTAGAWA discloses, wherein assigning at least some of the associated weights to the event planning preferences of the two or more individuals comprises one or more of: 
assigning a particular weight to the event planning preferences of the first individual of the two or more individuals, the particular weight being greater than weights assigned to event planning preferences of remaining individuals in the two or more individuals (see ¶[0079]; make recommendations that are enjoyable to the entire family by giving children’s preferences less weight than parents’ preferences).


Claim 23 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the computer program product as recited in claim 15.
SCHWENDIMANN does not explicitly disclose, but AKUTAGAWA discloses, wherein assigning at least some of the associated weights to the event planning preferences of the two or more individuals comprises one or more of: 
assigning a particular weight to the event planning preferences of a second individual of the two or more individuals based, at least in part, on a type or strength of a relationship of the second individual of the two or more individuals with the first individual (see ¶[0172]; a contact who is a friend is weighted more heavily than a non-friend).
SCHWENDIMANN discloses an event planner that uses preference information.  AKUTAGAWA discloses event planning that uses social networking information to weight preferences for event suggestions (see ¶[0032]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the social networking information as taught by AKUTAGAWA in the system executing the method of SCHWENDIMANN with the motivation to provide suggestions for events.

Claim 24 (Previously Presented)
the method as recited in claim 1.
SCHWENDIMANN does not explicitly disclose, but AKUTAGAWA discloses, comprising: determining the associated weights based, at least in part, on a strength of a relationship between at least two users in a group comprising the two or more users (see ¶[0172]; a contact who is a friend is weighted more heavily than a non-friend).
SCHWENDIMANN discloses an event planner that uses preference information.  AKUTAGAWA discloses event planning that uses social networking information to weight preferences for event suggestions (see ¶[0032]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the social networking information as taught by AKUTAGAWA in the system executing the method of SCHWENDIMANN with the motivation to provide suggestions for events.
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL does not specifically disclose, but PARKER discloses, wherein the strength of the relationship is determined based, at least in part, on a frequency of communications, between the at least two users, via at least one of a social network, mobile phone calls or text messages (see ¶[0090]; identify preferred devices with which user device communications most frequently based on a threshold.  Preferred user devices may sometimes be referred to as friends).
SCHWENDIMANN discloses an event planner that uses preference information.  AKUTAGAWA discloses event planning that uses social networking information to weight preferences for event suggestions (see ¶[0032]).  PARKER discloses content distribution within a service provider network that determines preferred user devices of friends based on a threshold frequency of communication.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the threshold frequency of communication for determining preferred users devices as taught by PARKER in the system executing the method 

Claim 25 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the method as recited in claim 1.
SCHWENDIMANN further discloses wherein the first day and the second day are within a same week (see ¶[0002], [0014], and [0029]; and electronic calendar application with date and/or time of day information).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to SCHWENDIMANN et al., US 8,554,873 B1 to GANESH, US 2015/0248651 A1 to AKUTAGAWA et al., US 2014/0108333 A1 to JAIN et al., and US 2008/0115196 A1 to MICHEL et al. as applied to claim 1 above, and further in view of US 2013/0218616 A1 to Pinchuk (hereinafter ‘PINCHUK’).

Claim 2 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the method as recited in claim 1.
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL does not explicitly disclose, but PINCHUK discloses, wherein the first set of event planning preferences of the first user comprise a preference indicating whether the first user prefers trying new things (see ¶[0116]; educationalists want to see new things or experience new cultures). 
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  PINCHUK discloses a method of predicting .  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to SCHWENDIMANN et al., US 8,554,873 B1 to GANESH, US 2015/0248651 A1 to AKUTAGAWA et al., US 2014/0108333 A1 to JAIN et al., and US 2008/0115196 A1 to MICHEL et al. as applied to claim 1 above, and further in view of US 2008/0215426 A1 to Guldiman et al. (hereinafter ‘GULDIMANN’).

Claim 3 (Currently Amended)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the method as recited in claim 1.
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL does not specifically disclose, but GULDIMANN discloses, comprising: accessing, by the one or more computing devices, one or more web sites associated with candidate event identification (see ¶[0052]; event webpages); 
identifying one or more candidate events from the one or more web sites accessed by the one or more computing devices (see ¶[0052]; event webpages with campaign materials that are targeted to users);
and selecting a first event, corresponding to the event recommendation, from among the one or more candidate events (see ¶[0091]; add the selected event to the user calendars).


Claim 4 (Currently Amended)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, MICHEL, and GULDIMANN discloses the method as recited in claim 3.
SCHWENDIMANN further discloses wherein the accessing the one or more web sites is performed in response to an event planning request (see ¶[0002] and [0014]-[0015] & Fig. 2; electronic calendar applications are known generally.  A user is seeking a recommendation, and an event is recommended by the interactive event planner).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to SCHWENDIMANN et al., US 8,554,873 B1 to GANESH, US 2015/0248651 A1 to AKUTAGAWA et al., US 2014/0108333 A1 to JAIN et al., and US 2008/0115196 A1 to MICHEL et al.  as applied to claim 1 above, and further in view of US 2008/0154724 A1 to Machlin et al. (hereinafter ‘MACHLIN’)

Claim 6 (Currently Amended)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the method as recited in claim 1.
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL does not explicitly disclose, but MACHLIN discloses, comprising receiving an event planning request via at least one of an event planning application installed on a mobile device, an event planning request via an electronic mail message or a text message, wherein the event recommendation is determined in response to the event planning request (see ¶[0057]-[0058]; a recommendation request message that includes a short message service message).
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences from users seeking recommendations (see ¶[0014]-[0015]).  MACHLIN discloses a device for recommendations-based rewarding that includes sending recommendation requests via SMS.  It would have been obvious for one or ordinary skill in the art at the time of invention to include the use of SMS as taught by MACHLIN in the system executing the method of SCHWENDIMANN with the motivation to provide recommendations to recommendation seekers.    

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to SCHWENDIMANN et al., US 8,554,873 B1 to GANESH, US 2015/0248651 A1 to AKUTAGAWA et al., US 2014/0108333 A1 to JAIN et al., and US 2008/0115196 A1 to MICHEL et al. as applied to claim 1 above, and further in view of US 2003/0014292 A1 to Strubbe et al. (hereinafter ‘STRUBBE’).

Claim 7 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the method as recited in claim 1.
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL does not specifically disclose, but STRUBBE discloses, wherein the first set of event planning preferences of the first user comprise a preference indicating whether the first user prefers to repeatedly go to one or more same places (see abstract; recommend events based on frequency of attendance by a user).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to SCHWENDIMANN et al., US 8,554,873 B1 to GANESH, US 2015/0248651 A1 to AKUTAGAWA et al., US 2014/0108333 A1 to JAIN et al., and US 2008/0115196 A1 to MICHEL et al. as applied to claim 1 above, and further in view of US 2012/0102415 A1 to Deng et al. (hereinafter ‘DENG’).

Claim 8 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the method as recited in claim 1.
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL does not specifically disclose, but DENG discloses, wherein the segment of the calendar of the first user indicated by the privacy setting is specific to at least one of a particular event planning request or a particular event planning session (see abstract; a privacy component configured to receive a privacy setting indicating a person who is approved to view the calendar entry).
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences, and records the events in a calendar application (see ¶[0002] and [0026]).  DENG discloses communications plans for users of a social networking system that includes privacy settings for calendar entries.  It would have been obvious to include the privacy settings as taught by DENG in the system executing the method .  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to SCHWENDIMANN et al., US 8,554,873 B1 to GANESH, US 2015/0248651 A1 to AKUTAGAWA et al., US 2014/0108333 A1 to JAIN et al., and US 2008/0115196 A1 to MICHEL et al., as applied to claim 16 above, and further in view of US 6,112,186 A to Bergh et al. (hereinafter ‘BERGH’).

Claim 18 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL discloses the apparatus as recited in claim 16.
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, and MICHEL does not specifically disclose, but BERGH discloses, wherein the instructions are configured to: store the privacy setting in association with the first user of the two or more users (see col 31, ln 65-col 32, ln 9; bytes or bits may indicate data that should be transmitted to a node to provide a user with degree of privacy).
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  BERGH discloses a collaborative exchange system that makes recommendations using preference data that may be blocked from transmission to nodes for making recommendations based on privacy settings.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the privacy settings as taught by BERGH in the system executing the method of SCHWENDIMANN with the motivation to ensure privacy for users.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to SCHWENDIMANN et al., US 8,554,873 B1 to GANESH, US 2015/0248651 A1 to AKUTAGAWA et al., US 2014/0108333 A1 to JAIN et al., US 2008/0115196 A1 to MICHEL et al., and US 2008/0215426 A1 to GULDIMANN as applied to claims 1 and 3 above, and further in view of US 2009/0043627 A1 to Vaidya et al. (hereinafter ‘VAIDYA’)

Claim 5 (Currently Amended)
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, MICHEL, and GULDIMANN discloses the method as recited in claim 3.
The combination of SCHWENDIMANN, GANESH, AKUTAGAWA, JAIN, MICHEL, and GULDIMANN does not explicitly disclose, but VAIDYA discloses, wherein the accessing one or more web sites is performed on a periodic basis (see ¶[0041]; periodically poll the calendar for updated calendar schedule information) .
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences and provides them to an electronic calendar (see ¶[0002]).  VAIDYA discloses a system for calendar presence retrieval that periodically polls calendars for updated information.  It would have been obvious for one of ordinary skill in the art to periodically poll the calendar as taught by VAIDYA in the system executing the method of SCHWENDIMAN with the motivation to determine if information is updated.  

Claims 9, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to SCHWENDIMANN et al. in view of US 8,554,873 B1 to GANESH, US 2008/0154724 A1 to Machlin et al. (hereinafter ‘MACHLIN’), US 2011/0295661 A1 to Dodge et al. (hereinafter ‘DODGE’), US 2015/0248651 A1 to AKUTAGAWA et al., US 2014/0108333 A1 to JAIN et al., and US 2008/0115196 A1 to MICHEL et al.

Claim 9 (Currently Amended)
SCHWENDIMANN discloses a computer program product, comprising: one or more non-transitory computer readable storage media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more computing devices (see ¶[0008]; a controller coupled to memory), the computer program instructions cause the one or more computing devices to: 
obtain event planning preferences associated with two or more users (see ¶[0018]; events recommended are based on preference information for the user of the device and/or one or more of the identified participants), the event planning preferences including a first set of event planning preferences of a first user of the two or more users and a second set of event planning preferences of a second user of the two or more users (see again ¶[0018]; the preference information is meant to include user or participant preferences as well as participant characteristics or profile information).
SCHWENDIMANN does not specifically disclose, but GANESH discloses, wherein obtaining the event planning preferences associated with the two or more users includes inferring at least a first portion of the first set of event planning preferences based, at least in part, on at least one of a browsing history (see col 15, ln 7-26; browsing events used to predict interest) of the first user of the two or more users, or a search history of the first user of the two or more users (see col 15, ln 7-26; search history used to predict interest).
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  GANESH discloses customer event and attraction suggestions that are based on location, browsing history, and search history.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the recommendation information as taught by GANESH in the system executing the method of SCHWENDIMANN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
SCHWENDIMANN does not explicitly disclose, but MACHLIN discloses, receive an event planning request via at least one of an electronic mail message, a text message or an event planning application installed on a device; in response to the event planning request (see ¶[0057]-[0058]; a recommendation request message that includes a short message service message).
SCHWENDIMANN does not explicitly disclose, but DODGE discloses, determine one or more weights associated with the event planning preferences, wherein at least one of: one or more first preferences, of the event planning preferences, associated with a user that submitted the event planning request are weighted more than one or more second preferences associated with one or more other users that did not submit the event planning request (see the preferences of the second user may have priority over the preferences of the first user because the second user is more active and makes requests and accesses the functionality); or 
one or more third preferences, of the event planning preferences, associated with a user that submitted event planning requests at more than a threshold frequency are weighted more than one or more second preferences associated with one or more other users that did not submit event planning requests at more than the threshold frequency.
SCHWENDIMANN discloses an event planner that uses preference information.  DODGE discloses analyzing user preferences, where one user has prioritized preferences over another based on activity and requests made.  It would have been obvious to prioritize preferences as taught by DODGE in the system executing the method of SCHWENDIMAN with the motivation to prioritize preferences based on activity.
SCHWENDIMANN further discloses determine an event recommendation based, at least in part, on the event planning preferences (see again ¶[0018]; events recommended are 
SCHWENDIMANN does not explicitly disclose, but AKUTAGAWA discloses, and associated weights comprising the one or more weights, the associated weights including a first weight assigned to the first set of event planning preferences (see ¶[0073]; a weight for cola preferences) and a second weight assigned to the second set of event planning preferences (see ¶[0079]; children’s preferences are stored in a separate database and are given less weight than the parent’s preferences.  See also ¶[0091] and [0094]; a weighting scheme is utilized such that the quality of a restaurant is given more weight than the proximity of the restaurant).
SCHWENDIMANN discloses an event planner that uses preference information.  AKUTAGAWA discloses event planning that uses weighted preferences to provide event suggestions (see ¶[0032]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weighted preferences as taught by AKUTAGAWA in the system executing the method of SCHWENDIMANN with the motivation to provide suggestions for events.
SCHWENDIMANN does not explicitly disclose, but JAIN discloses, obtain a privacy setting stored in association with the first user of the two or more users (see ¶[0065] and [0071]; a privacy editor enables users to edit their data privacy preference in the form of access privileges and permissions assigned to various user roles, in respect to at least event related information and calendar related information), wherein the privacy setting indicates a segment of a calendar of the first user of the two or more users that can be accessed by the second user of the two or more users in association with a group event planning process (see ¶[0065] and [0071]; a privacy editor enables users to edit their data privacy preference in the form of access privileges and permissions assigned to various user roles, in respect to at least event related ;
The combination of SCHWENDIMANN and JAIN does not explicitly disclose, but MICHEL discloses, wherein the segment of the calendar indicated by the privacy setting comprises a period of time, during each day of a plurality of days, defined by a starting time in each day and an ending time in each day (see ¶[0032] and Fig. 4; a calendar publishing interface with a time span selection and permissions that only sends relevant information instead of the entire calendar to other users.  Examiner Note: the claimed time ranges inside a day lie inside ranges disclosed by the prior art, so a prima facie case of obviousness exists.  See MPEP §2144.05.  In a calendar, no unexpected results are achieved by operating in a smaller or more precise time range).
SCHWENDIMANN does not explicitly disclose, but JAIN discloses, determine information based, at least in part, on the segment of the calendar of the first user indicated by the privacy setting see ¶[0185]-[0187] and [0108]; communicate event-related comments if allowed)
The combination of SCHWENDIMANN and JAIN does not explicitly disclose, but MICHEL discloses, wherein the information corresponds to one or more events in a period of time defined by the segment of the calendar indicated by the privacy setting (see ¶[0032] and Fig. 4; a calendar publishing interface with a time span selection and permissions that only sends relevant information instead of the entire calendar to other users.).
SCHWENDIMANN further discloses; provide at least one of (i) information pertaining to the event recommendation or (ii) the information determined based, at least in part, on the segment of the calendar of the first user indicated by the privacy setting to at least one computing device of at least one user of the two or more users (see ¶[0185]-[0187] and [0108]; communicate event-related comments if allowed);

SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  JAIN discloses an event-centric social networking platform that provides event recommendations based on user preferences information that is shared according to user edited privacy settings.  MICHEL discloses sharing calendar information using privacy settings that are applied for specific events for a specified time span.  It would have been obvious to include the time span as taught by MICHEL in the system executing the method of SCHWENDIMANN and JAIN with the motivation to implement privacy settings for only relevant calendar information (see MICHEL ¶[0032]).

Claim 10 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, MACHLIN, DODGE, AKUTAGAWA, JAIN, and MICHEL discloses the computer program product as recited in claim 9.
SCHWENDIMANN additionally discloses wherein the computer program instructions are configured to cause the one or more computing devices to: obtain, via a graphical user interface, at least a second portion of the first set of event planning preferences (see ¶[0018]; the one or more events recommended are based on preference information for the user of the device); and store the at least a second portion of the first set of event planning preferences in association with the first user of the two or more users (see ¶[0013]; the information about the .

Claim 13 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, MACHLIN, DODGE, AKUTAGAWA, JAIN, and MICHEL discloses the computer program product as recited in claim 9.
SCHWENDIMANN does not specifically disclose, but JAIN discloses, wherein the privacy setting indicates a second segment of the calendar of the first user that can be accessed by a third user, wherein the second segment is different than the segment (see ¶[0065] and [0071]; a privacy editor enables users to edit their data privacy preference in the form of access privileges and permissions assigned to various user roles, in respect to at least event related information and calendar related information.  See also ¶[0009], [0153] and [0180]; online meet-up groups).
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  JAIN discloses an event-centric social networking platform that provides event recommendations based on user preferences information that is shared according to user edited privacy settings.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the privacy settings as taught by JAIN in the system executing the method of SCHWENDIMANN with the motivation to ensure privacy for users.  

Claim 14 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, MACHLIN, DODGE, AKUTAGAWA, JAIN, and MICHEL discloses the computer program product as recited in claim 13.
SCHWENDIMANN does not specifically disclose, but MICHEL discloses, wherein the computer program instructions are configured to cause the one or more computing devices to: determine second information based, at least in part, on the second segment of the calendar of the first user indicated by the privacy setting, wherein the second information corresponds to one or more second events in a second period of time defined by the second segment of the calendar indicated by the privacy setting; and provide the second information determined based, at least in part, on the second segment of the calendar of the first user indicated by the privacy setting to at least one computing device of the third user (see ¶[0032] and Fig. 4; a calendar publishing interface with a time span selection and permissions that only sends relevant information to a recipient instead of the entire calendar).
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  JAIN discloses an event-centric social networking platform that provides event recommendations based on user preferences information that is shared according to user edited privacy settings.  MICHEL discloses sharing calendar information using privacy settings that are applied for specific events for a specified time span.  It would have been obvious to include the time span as taught by MICHEL in the system executing the method of SCHWENDIMANN and JAIN with the motivation to implement privacy settings for only relevant calendar information (see MICHEL ¶[0032]).

Claim 15 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, MACHLIN, DODGE, AKUTAGAWA, JAIN, and MICHEL discloses the computer program product as recited in claim 9.
SCHWENDIMANN does not explicitly disclose, but AKUTAGAWA discloses, wherein the computer program instructions are configured to cause the one or more computing devices to: process an event planning request obtained from a client device associated with a first individual of two or more individuals, wherein processing the event planning request includes assigning at least some of the associated weights to the event planning preferences of the two or more individuals (see ¶[0079]; make recommendations that are enjoyable to the entire family by giving children’s preferences less weight than parents’ preferences).
SCHWENDIMANN discloses an event planner that uses preference information.  AKUTAGAWA discloses event planning that uses weighted preferences to provide event suggestions (see ¶[0032]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the weighted preferences as taught by AKUTAGAWA in the system executing the method of SCHWENDIMANN with the motivation to provide suggestions for events.
SCHWENDIMANN further discloses, wherein the information pertaining to the event recommendation is provided in response to the event planning request (see again ¶[0016]-[0017] and [0021]; the time information is vague, and a specific restaurant name is provided as a recommendation).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to SCHWENDIMANN et al., US 8,554,873 B1 to GANESH, US 2008/0154724 A1 to MACHLIN et al., US 2011/0295661 A1 to DODGE et al., US 2015/0248651 A1 to AKUTAGAWA et al., US 2014/0108333 A1 to JAIN et al., and US 2008/0115196 A1 to MICHEL et al. as applied to claim 9 above, and further in view of US 6,112,186 to Bergh et al. (hereinafter ‘BERGH’).

Claim 11 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, MACHLIN, DODGE, AKUTAGAWA, JAIN, and MICHEL discloses the computer program product as recited in claim 9.
The combination of SCHWENDIMANN, GANESH, MACHLIN, DODGE, AKUTAGAWA, JAIN, and MICHEL does not specifically disclose, but BERGH discloses, wherein the computer program instructions are configured to cause the one or more computing devices to: store the privacy setting in association with the first user of the two or more users (see col 31, ln 65-col 32, ln 9; bytes or bits may indicate data that should be transmitted to a node to provide a user with degree of privacy); 
wherein the event recommendation is determined according to the privacy setting (see col 31, ln 49-col 21, ln 9; a server hosting a table with bytes or bits indicating privacy settings.  See also abstract; the system uses ratings given to items to recommend an item to a user).
SCHWENDIMANN discloses an electronic event planner that provides event recommendations bases on user preferences.  BERGH discloses a collaborative exchange system that makes recommendations using preference data that may be blocked from transmission to nodes for making recommendations based on privacy settings.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the privacy settings as taught by BERGH in the system executing the method of SCHWENDIMANN with the motivation to ensure privacy for users.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0283218 A1 to SCHWENDIMANN et al., US 8,554,873 B1 to GANESH, US 2008/0154724 A1 to MACHLIN et al., US 2011/0295661 A1 to DODGE et al., US 2015/0248651 A1 to AKUTAGAWA et al., US 2014/0108333 A1 to JAIN et al., and US 2008/0115196 A1 to MICHEL et al. as applied to claim 9 above, and further in view of US 2014/0310045 A1 to Meltzer et al. (hereinafter ‘MELTZER’).

Claim 12 (Previously Presented)
The combination of SCHWENDIMANN, GANESH, MACHLIN, DODGE, AKUTAGAWA, JAIN, and MICHEL discloses the computer program product as recited in claim 9.
wherein the segment of the calendar comprises a first period of time on a first day of a week (see ¶[0066]; the details about the calendar event may include start date and/or time and end date and/or time).
SCHWENDIMANN discloses an event planner in a communication device with a calendar application (see abstract and ¶[0002]).  MELTZER discloses displaying calendar events that includes a start date and time and end date and time.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the dates and times as taught by MELTZER in the system executing the method of SCHWENDIMANN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624